Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses a miniature cooling system (fig 3) having a base metal sheet (10); a flow channel layer (20), a first chamber (21); a second chamber (22); an inlet channel (23), a linking channel (24), an outlet channel (25), the outlet channel has an inner size and an outlet size, and the inner size is smaller than the outlet size; a piezoelectrically actuated metal sheet (30), a piezoelectric boundary compression layer (40), located on the piezoelectrically actuated metal sheet, the piezoelectric boundary compression layer comprises two containing areas (41), and two piezoelectric ceramic vibrators (50) located in and aligned with the centers of the two containing areas (41) and mounted on the piezoelectrically actuated metal sheet (30).
Bartels (USPAP 2011/0005606) discloses a miniature cooling system (fig 1) having a base sheet (bottom layer of 7); a flow channel layer (top portion of 7), a first chamber (left area of 7); a second chamber (right area of 7); an inlet channel (4), a linking channel (area between the two areas in 7), an outlet channel (5), a piezoelectrically actuated metal sheet (100), a piezoelectric boundary compression layer (11), located on the piezoelectrically actuated sheet (10), the piezoelectric boundary compression layer comprises two containing areas (11 has a left and right area), and two piezoelectric ceramic vibrators (6) located in and aligned with the centers of the two containing areas and mounted on the piezoelectrically actuated sheet (10). However, Bartels does not disclose the base sheet being metal, a separate flow channel layer, the piezoelectrically actuated sheet being metal, the piezoelectric being ceramic, vibrators located in the containing area of the piezoelectric boundary compression layer and the outlet channel is shaped as a funnel, the outlet channel has an inner size and an outlet size, and the inner size is smaller than the outlet size.
Kabasawa (USPAP 2014/0248170) discloses a microdiaphragm pump (fig 3) with a base sheet being metal (32), a separate flow channel layer (34), the piezoelectrically actuated sheet being metal (para 0039 indicates that 36 is steel), and the piezoelectric ceramic vibrators (36) located in the containing area of the piezoelectric boundary compression layer (36 is located inside the area of 38). However, Kabasawa does not disclose one layer of the assembly having an inlet channel, a linking channel, an outlet channel, and two separate chambers or the outlet channel having an inner size and an outlet size, and the inner size is smaller than the outlet size.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. W. N./
Examiner, Art Unit 3746
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746